MEMORANDUM OPINION
{¶ 1} On December 27, 2004, appellant, Eloise C. Glass, filed a notice of appeal from November 24, 2004 and December 9, 2004 judgments of the Lake County Court of Common Pleas. In those judgments, the trial court denied a motion filed by appellee, Ian S. Glass, for attorney fees, and further declared that the matter shall be set for further hearing to determine the amount of damages due from appellant, to appellee.
 {¶ 2} It is well established that a judgment which defers damages for a later determination of an uncertain amount is not a final appealable order. State ex rel. White v. Cuyahoga Metro. Hous. Auth.,79 Ohio St.3d 543, 1997-Ohio-366. The judgment does not determine that action or prevent a judgment. State ex rel. A  D Ltd. Partnership v.Keefe (1996), 77 Ohio St.3d 50, 53.
 {¶ 3} Based upon this analysis, the present appeal is hereby sua sponte dismissed for lack of a final appealable order.
 {¶ 4} Appeal dismissed.
Rice, J., O'Toole, J., concur.